

115 S4674 IS: Strengthening Medicaid Coverage of MAT Act
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4674IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Ms. Klobuchar (for herself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to clarify that drugs and biologicals used for medication-assisted treatment under Medicaid are subject to the requirements of the Medicaid Drug Rebate Program.1.Short titleThis Act may be cited as the Strengthening Medicaid Coverage of MAT Act.2.Inclusion in the Medicaid drug rebate program of covered outpatient drugs used for medication-assisted treatment(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in paragraph (29) of subsection (a)— (A)by moving the margin of such paragraph 2 ems to the right; and(B)by striking subject to paragraph (2) and inserting subject to paragraphs (2) and (3); and(2)in subsection (ee), by adding at the end the following:(3)Application of rebate requirementsThe requirements of section 1927 shall apply to any drug or biological product described in paragraph (1)(A) that is—(A)furnished as medical assistance in accordance with subsection (a)(29) and section 1902(a)(10)(A); and(B)a covered outpatient drug (as defined in section 1927(k), except that, in applying paragraph (2)(A) of such section to a drug described in paragraph (1)(A), such drug shall be deemed a prescribed drug for purposes of subsection (a)(12))..(b)Conforming amendmentSection 1927(d)(7) of the Social Security Act (42 U.S.C. 1396r–8(d)(7)) is amended by adding at the end the following new subparagraph:(D)Drugs and biological products described in subsection (ee)(1)(A) of section 1905 that are furnished as medical assistance in accordance with subsection (a)(29) of such section and section 1902(a)(10)(A)..(c)Retroactive effective dateThe amendments made by this section shall take effect as if included in the enactment of section 1006(b) of the SUPPORT for Patients and Communities Act (Public Law 115–271; 132 Stat. 3914). 